DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 8, and 14 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2021 has been considered by the examiner.
Claim Interpretation
The disclosure sets forth the following interpretations:
Computer readable storage medium “is not a transitory, propagating signal per se.” (see paragraph 76). Computer readable storage medium means a storage medium that contains or stores program code for use by or in connection with an instruction execution system, apparatus, or device. (see paragraph 76)
Sparse depth map means a map comprising points or image pixels that lack depth information, or simply depths. (see paragraph 16).
Sparse depths mean depths at certain points or can cause the image pixels of a sparse depth map. (see paragraph 16)
Fusion and fusing mean the process of aggregating, combining, and/or integrating information from multiple sources. (see paragraph 17)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “creating a high-resolution sparse depth map by mapping sensor depths from a low-resolution depth map to points corresponding to pixels of a high-resolution color image of a scene, wherein the high-resolution sparse depth map has a same resolution as the high-resolution color image; producing a fused sparse depth map by combining the high-resolution sparse depth map with sparse depths reconstructed from the high-resolution color image; and generating a high-resolution dense depth map based on fused sparse depths of the fused sparse depth map.” Given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure the scope of the claim is unclear. For instance, it is not immediately clear a) what constitutes a “sensor depths” from a low-resolution depth map. Is it a depth value that was obtained from a depth sensor, such as LIDAR?  Is it a specialized depth metric?  Etc; b) how the fused sparse depth map is produced by combining the high-resolution sparse depth map (which was created in the first limitation) with sparse depths reconstructed from the high-resolution color image? It is unclear has to how the sparse depths are combined with the sparse map created in the previous limitation.  It would appear, for instance, from paragraph 19 that fusion is implemented according to a fusion policy, which for instance, implements a priority and/or weighting scheme.  The examiner respectfully requests the applicant clarify the scope of the claimed limitations.
Claims 8 and 14 recite substantially similar limitations as to that of claim 1 and are rejected using substantially similar rationale as to that of claim 1. 
Claims depending thereon do not cure the noted deficiency and are accordingly rejected using substantially similar rationale as to that of claims from which they depend.  Note: Claims 3, 10, and 16 overcome b) noted above.
Claim 4 recites “determining a first weight from 3D from pose information extracted from the 3D pose map, a second weight based on color information extracted from the color texture map, and a third weight based on spatial information; and determining a depth based on the first, second, and third weights and on depths of pixels in a predetermined neighborhood of the depth-empty pixel.” Given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure the scope of the claim is unclear. For instance, it is not immediately clear how the first weight from 3D from pose information extracted from the 3D pose map, a second weight based on color information extracted from the color texture map, and a third weight based on spatial information is determined?  What does “from 3D from pose information …mean? It is further unclear as to how the depth is determined based on the first, second, and third weights and on depths of pixels in a predetermined neighborhood of the depth-empty pixel.  Depth empty pixel does not appear to have been previously set forth/defined.  The examiner respectfully requests the applicant clarify the scope of the claimed limitations.
Claims 11 and 17 recite substantially similar limitations as to that of claim 4 and are rejected using substantially similar rationale as to that of claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/            Primary Examiner, Art Unit 2613